IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 189 MM 2017
                                        :
                    Respondent          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
JAMES L. FLOWERS, JR.,                  :
                                        :
                    Petitioner          :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2018, the Petition for Review and the

Application for Relief are DENIED.